[[csoc spy

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

 

SOUTHERN DISTRICT OF NEW YORK | DATE FILED: JO//47, 7
2 L157 14

_ x

 

 

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
~ OW.” OF FORFEITURE/
: MONEY JUDGMENT
JEMFFORD PEREZ,
19 Cr. O12 (VSB)
Defendant.

~--- ee eee LLL LLL

WHEREAS, on or about January 7, 2019, JEMFFORD PEREZ
(the “defendant”), among others, was charged in a two-count
Indictment, 19 Cr. 012 {VSB) (the “Indictment”}), with conspiracy
to commit bank fraud, in violation of Title 18, United States Code,
Section 1349 (Count One); and aggravated identity theft, in
violation of Title 18, United States Code, Sections 1028A(a) (1),
1O28A(b), and 2 (Count Two};

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
982(a) (2), of any and all property constituting or derived from,
proceeds obtained directly or indirectly as a result of the
commission of the offense charged in Count One of the Indictment,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment

that the defendant personally obtained;

 
WHEREAS, on or about December 16, 2019, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 982(a) (2) (A), a sum of money equal to $18,486.73 in United
States currency, representing the property constituting or derived
from proceeds obtained directly or indirectly as a result of the
offense charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $18,486.73 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

{TT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey 5. Berman,

United States Attorney, Assistant United States Attorneys, Daniel

 

 
G. Nessim and Jarrod L. Schaeffer ‘of counsel, and the defendant,
and his counsel, Alan Nelson, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $18,486.73 in United States currency
(the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Indictment
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2({b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, JEMFFORD
PEREZ, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name

and case number.

 

 
4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shali have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 
Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One st. Andrew's Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but ail of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

 

S bee f'Lo— Le fue

DANIEL G. NESSIM DATE
JARROD L. SCHAEFFER ,

Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2486/2270

By:

ae PEREZ

By: 12 (te lea

REPORD PER DATE
By: ary “shhh

ALAN NELSON, ESQ. DATE
Attorney for Defendant

3000 Marcus Ave., Suite E5

Lake success New York 11042

j yo
PuORK é) J - pa i dp da
| ( ~— alluli

HONORABLE VERNON S. BRODERICK DATE
UNTTED STATES DISTRICT JUDGE

 

 

 

 
